Citation Nr: 0023040	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-10 030	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE


Entitlement to service connection for temporomandibular joint 
(TMJ) dysfunction.



ATTORNEY FOR THE BOARD


M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to June 
1989.  He also served on active duty for two years prior to 
September 1962, but the exact dates of this initial period of 
service have not been verified.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1999 rating decision by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's claim is plausible inasmuch as it is supported 
by medical evidence relating the veteran's TMJ dysfunction to 
service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
TMJ dysfunction is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for TMJ dysfunction.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military 
service.  38 U.S.C.A. §§ 1110; 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Establishing that an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim has been defined by the United States Court of 
Appeals for Veterans Claims (Court) as "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 91 
(1990).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  (i) of current disability 
(a medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
(iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See generally Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The December 1989 and January 1990 statements from a private 
physician and dentist reflect diagnoses and treatment of TMJ 
syndrome since September 1989.  Thus, there is evidence of a 
current disability.  Such evidence is sufficient to meet the 
first of the three basic requirements for a well-grounded 
claim.

In order to meet the second and third requirements for a 
well-grounded claim, the record must include evidence of a 
disease incurred during service and of a nexus between the 
current disability and a disease incurred in service.

The veteran claims to have TMJ pain in the left joint.  In 
written statements, he asserts that he was not treated in 
service but did notice popping that began in the spring of 
1989 prior to his retirement in June.  Allegedly, in August 
1989, the veteran had a sudden development of swelling in the 
joint causing extreme pain and limitation of motion of the 
joint.  Thereafter, he had recurrent painful episodes on a 
random basis, and his treating dentist noted that his bite, 
which was never treated in service, was off.  Although 
evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, the exception to this principle is where the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  In 
this case the veteran is not shown to possess the necessary 
medical training or knowledge to provide a medical diagnosis 
of TMJ dysfunction or to link TMJ dysfunction to service.  He 
is, however, competent to state that he felt popping and pain 
and had limited motion of the jaw during the final months of 
active duty and subsequent to service, which eventually 
necessitated private treatment.  For the purpose of 
determining whether this claim is well grounded, the Board 
accepts this assertion as evidence of in-service 
symptomatology related to the jaw. 

The veteran's private physician, Matthew J. Fargen, M.D., has 
confirmed that, on September 20, 1989, he diagnosed the 
veteran's jaw pain as TMJ syndrome and referred him to a 
specialist, Jack K. Chastain, D.M.D., for treatment of the 
pain.  According to a January 8, 1999 statement of Dr. 
Chastain, since 1989, he has treated the veteran for TMJ 
disorders, "the probable origin of which were in some way 
service related."  This statement, alone, is sufficient to 
meet the third requirement for a plausible claim because it 
relates the veteran's TMJ dysfunction to service.  Inasmuch 
as the veteran has submitted evidence satisfying all three 
elements of a plausible claim, the Board finds that his claim 
is well grounded.


ORDER

The claim of entitlement to service connection for TMJ 
dysfunction is found to be well grounded, and to this extent 
only, the appeal is granted subject to development sought 
below. 


REMAND

The determination of a well-grounded claim triggers VA's 
statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  See Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).  In appropriate cases, this 
obligation includes conducting a thorough and contemporaneous 
examination, which takes into account the records of prior 
medical treatment.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In this case, the veteran has not been afforded 
a VA examination for the purpose of addressing the etiology 
of his TMJ dysfunction.  In view of the fact that Dr. 
Chastain's opinion suggests, but does not definitively 
establish, that the veteran's TMJ dysfunction was incurred in 
service, the Board believes that the RO should afford the 
veteran a comprehensive VA examination for the purpose of 
addressing this matter. 

In addition, the VA has not yet obtained the veteran's 
treatment records from Drs. Chastain or Fargen.  Inasmuch as 
these records are pertinent to this claim, the RO should 
secure them.  As well, the RO should request the veteran to 
submit any other evidence, medical or non-medical, that he 
has or can obtain in support of his claim for service 
connection for TMJ dysfunction, including any evidence that 
might verify his assertions that he suffered TMJ-related 
symptoms while in service.

Additionally, once a claim is found to be well grounded, the 
reasonable doubt provisions of 38 U.S.C.A. § 5107(b) must be 
considered.  As the RO denied the veteran's claim on the 
basis that it is not well grounded, the RO, on 
readjudication, must consider this provision.  

This case is REMANDED for the following development:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for TMJ dysfunction since 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical 
records, in particular those from Drs. 
Fargen and Chastain, for association with 
the claims folder.  The veteran should 
also be asked to submit any other 
evidence he may have concerning his TMJ 
dysfunction.  

2.  Following the completion of the above 
requested development, the veteran should 
be provided appropriate VA medical and/or 
dental examinations to assess the nature 
and etiology of his TJM dysfunction.  
Prior to the examination, the RO should 
provide the examiner with the claims 
folder and a copy of this REMAND for 
review.  The examiner should conduct all 
tests and studies deemed necessary, note 
all relevant clinical findings, and 
indicate whether the veteran currently 
has TMJ dysfunction.  In addition, based 
on his or her review of the evidence of 
record, the examiner should opine whether 
it is at least as likely as not that the 
veteran's TMJ dysfunction, to the extent 
it is diagnosed, is etiologically related 
to service.  The examiner should note the 
rationale on which he or she bases his or 
her opinion.  In so doing, the examiner 
should refer to and discuss Dr. 
Chastain's January 8, 1999, opinion.

3.  Thereafter, the RO should adjudicate 
the merits of the veteran's claim on the 
basis of all of the evidence of record.  
If the RO's action remains adverse to the 
veteran, it should provide the veteran a 
supplemental statement of the case and 
afford him an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review. 

The purpose of this remand is to develop the evidence and to 
clarify matters of medical complexity.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The Board notes that 
the veteran's cooperation in reporting for his scheduled 
examination is essential to his appeal, and that any failure 
to report may result in a denial of his claim.  The 

veteran and his representative are free to submit additional 
evidence and argument in support of his claim.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 



